UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:
                                                        Chapter 11
 WONDERWORK, INC.,
                                                        Case No. 16-13607-smb
                      Debtor.
 VINCENT A. SAMA, as Litigation Trustee                 Adv. Pro. No. 18-1873-smb
 of the WW Litigation Trust,

                          Plaintiff,

           - against -

 BRIAN MULLANEY, HANA FUCHS,
 THEODORE DYSART, RAVI KANT,
 JOHN J. CONEYS, STEVEN LEVITT,
 CLARK KOKICH, STEVEN RAPPAPORT,
 RICHARD PRICE, and MARK ATKINSON,

                          Defendants.


                                   CERTIFICATE OF SERVICE


          I, Robert R. Viducich, declare under penalty of perjury that the foregoing is true and

correct, pursuant to 28 U.S.C. § 1746:

          1.      On the date hereof, I served on Plaintiff, via hand delivery, a copy of the Notice of

Motion to Dismiss the Complaint as against Hana Fuchs, and the accompanying Memorandum of

Law in support of such motion, which were e-filed on April 2, 2019 (Dkt. nos. 30 & 31), as follows:

               Benjamin Mintz, Esq.
               Peta Gordon, Esq.
               Arnold & Porter Kaye Scholer LLP
               250 West 55th Street
               New York, NY 10019


          2.      The other parties that have appeared in this action waived service of hard copy.




                                                    1
Dated: April 3, 2019
New York, New York         /s/ Robert R. Viducich
                           Robert R. Viducich
                           LAW OFFICE OF ROBERT R.
                           VIDUCICH
                           40 Wall Street, 28th Floor
                           New York, New York 10005
                           (212) 400-7135
                           rviducich@rrvlaw.com
                           Attorney for Defendant Hana Fuchs




                       2
